M&TBank Manufacturers and Traders Trust Company

TERM NOTE

Pennsylvania

May 21, 2003

$ 1,900,000.00




BORROWER: BLUE RIDGE REAL ESTATE COMPANY, a Pennsylvania corporation

Address of residence/chief executive office: Route 940 and Moseywood Road, P.O.
Box 707, Blakeslee, Pennsylvania 18610-0707.




BANK: MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with banking offices at One M&T Plaza, Buffalo, NY 14240. Attention: Office of
General Counsel.




Promise to Pay. For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
principal sum of ONE MILLION NINE HUNDRED AND OO/XX Dollars ($1,900,000.00) (the
"Principal") plus interest as agreed below and all fees and costs (including
without limitation attorneys' fees and disbursements whether for internal or
outside counsel) the Bank incurs in order to collect any amount due under this
Note, to negotiate or document a workout or restructuring, or to preserve its
rights or realize upon any guaranty or other security for the payment of this
Note ("Expenses").




Interest. The unpaid Principal of this Note shall earn interest calculated on
the basis of a 360-day year for the actual number of days of each year (365 or
366) from and including the date the proceeds of this Note were disbursed to,
but not including, the date all amounts hereunder are paid in full, at a rate
per year which shall on each day be:

____

_________%

  X   

equal to the rate in effect on that day as the rate announced by the Bank as its
prime rate of

interest.

____

percentage points above to the rate in effect on that day as the rate announced
by the Bank as its

prime rate of interest.




If no rate is specified above, interest shall accrue at the Maximum Legal Rate
(defined below).




Maximum Legal Rate. It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the "Maximum Legal Rate"). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, any
amount that would be treated as excessive under a final judicial interpretation
of applicable law shall be deemed to have been a mistake and automatically
canceled, and, if received by the Bank, shall be refunded to Borrower.




Default Rate. If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal shall immediately be automatically increased to 5
percentage points per year above the otherwise applicable rate per year, and any
judgment entered hereon or otherwise in connection with any suit to collect
amounts due hereunder shall bear interest at such default rate.




Repayment of Principal and Interest; Late Charge. Payments shall be made in
immediately available United States funds at any banking office of the Bank.
Interest will continue to accrue until payment is actually received. If payment
is not received within five days of its due date, Borrower shall pay a late
charge equal to the greatest of (a) $50.00, (b) 5% of the delinquent amount or
(c) the Bank's then current late charge as announced from time to time.




The Maturity Date of this Note is July 21, 2003.




  X   

Borrower shall pay the entire Principal on the Maturity Date. In addition, until
the outstanding Principal is paid in full, payments of all accrued and unpaid
interest in amounts which will vary will become due and payable on the 215` day
of each:
X  month  _____ quarter   _____ year      commencing on June 21, 2003.




_____

Borrower shall pay the Principal in              consecutive  _____ monthly
  ____ quarterly _____ annual installments commencing on , 20        and on the
         day of each  ____  month _____ quarter _____ year thereafter consisting
of ________ equal installments each in the amount of $ __________ and ONE (1)
FINAL INSTALLMENT on the Maturity Date in an amount equal to the outstanding
Principal together with all other amounts outstanding hereunder including,
without limitation, accrued interest, costs and expenses.  In addition, until
the outstanding Principal is paid in full, payments of all accrued and unpaid
interest in amounts which will vary will become due and payable on the ______
day of each: _____ month  _____ quarter ____ year commencing on _____________,
20____.




_____

Borrower shall pay Principal and interest in ___ consecutive level ___ monthly
___ quarterly ___ annual installments consisting of both Principal and interest,
amortized over a period of____ years, commencing on____________, 20___ and on
the ______ day of each  ____ month _____ quarter _____ year thereafter
consisting of _____ equal installments of Principal and interest each in the
amount of $ _____ and ONE (1) FINAL INSTALLMENT on the Maturity Date in an
amount equal to the outstanding Principal together will all other amounts
outstanding hereunder including, without limitation, accrued interest, costs and
expenses. PLEASE NOTE THAT THE FINAL INSTALLMENT OF PRINCIPAL SHALL BE HIGHER
THAN EXPECTED IF (1) A PAYMENT IS RECEIVED AFTER THE DUE DATE OR (2) THE
INTEREST RATE UNDER THE NOTE IS A VARIABLE RATE AND THERE IS AN INCREASE IN THE
INTEREST RATE DURING THE TERM OF THE NOTE IN THOSE SITUATIONS, MORE INTEREST
WILL BE DUE THAN PLANNED AND LESS OF THE INSTALLMENT WILL BE APPLIED TO
PRINCIPAL.




Prepayment Premium. During the term of this Note, Borrower shall have the option
of paying the Principal to the Bank in advance of the Maturity Date, in whole or
in part, at any time and from time to time upon written notice received by the
Bank at least three (3) business days prior to making such payment.




In the event the Maturity Date of this Note is accelerated following an Event of
Default by Borrower, any tender of payment of the amount necessary to satisfy
the entire indebtedness made after such Event of Default shall be expressly
deemed a voluntary prepayment. In such a case, to the extent permitted by law,
the Bank shall be entitled to the amount necessary to satisfy the entire
indebtedness, plus the appropriate prepayment premium calculated in accordance
with the preceding paragraph.




Representations, Warranties and Covenants.  Borrower represents and warrants to
and agrees and covenants with the Bank that now and until this Note is paid in
full:




a.

Business Purpose. The Loan proceeds shall be used only for a business purpose
and not for any personal, family or household purpose, unless the following box
is checked: _____ Personal Loan.




b.

Good Standing Authority. Borrower is an entity or sole proprietor (i) duly
organized and

in good standing under the laws of the jurisdiction in which it was formed, (ii)
duly qualified, in good standing and authorized to do business in every
jurisdiction in which failure to be so qualified might have a material adverse
effect on its business or assets and (iii) has the power and authority to own
each of its assets and to use them as contemplated now or in the future.




c.

Legality. The execution, issuance, delivery to the Bank and performance by
Borrower of this Note (i) are in furtherance of Borrower's purposes and within
its power and authority; (ii) do not (A) violate any statute, regulation or
other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower's
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.




d.

Compliance. The Borrower conducts its business and operations and the ownership
of its assets in compliance with each applicable statute, regulation and other
law, including without limitation environmental laws. All approvals, including
without limitation authorizations, permits, consents, franchises, licenses,
registrations, filings, declarations, reports and notices (the "Approvals")
necessary to the conduct of Borrower's business and for Borrower's due issuance
of this Note have been duly obtained and are in full force and effect. The
Borrower is in compliance with all conditions of each Approval.




e.

Financial Statements and Other Information. Promptly deliver to the Bank (i)
quarterly, within sixty (60) days after the end of each of its fiscal quarters,
its 10Q statement and a consolidated financial statement of the Borrower, all
Guarantors and each of Borrower's and Guarantors' Subsidiaries as of the end of
such quarter, which financial statement shall consider of income and cash flows
for such period, for the corresponding period in the previous fiscal year, with
a consolidated balance sheet as of the end of such period; the quarterly
financial statements to be internally prepared and verified in writing by the
chief executive officer of the Borrower, all guarantors and each of Borrower's
and Guarantors' Subsidiaries; and in such detail as the Bank may request; (ii)
within one hundred twenty (120) days after the end of each fiscal year,
consolidated statements of the Borrower's, each Guarantors' and each of
Borrower's and Guarantors' Subsidiaries' income and cash flows and its
consolidated balance sheet as of the end of such fiscal year, setting forth
comparative figures for the preceding fiscal year and to be (check applicable
box, if no box is checked the financial statements shall be audited):




 x  audited

___ reviewed

___ compiled




by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by the Borrower's and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' chief financial officer to be
correct and in accordance with the Borrower's and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' records and to present fairly the
results of the Borrower's and each Guarantors' and each Subsidiary of Borrower
and each Guarantors' operations and cash flows and its financial position at
year end; and (iii) with each statement of income, a certificate executed by the
Borrower's and each Guarantors' and each Subsidiary of Borrower and each
Guarantors' chief executive and chief financial officers or other such person
responsible for the financial management of the Borrower and each Guarantors'
and each Subsidiary of Borrower and each Guarantors (A) setting forth the
computations required to establish the Borrower's and each Guarantors' and each
Subsidiary of Borrower and each Guarantors' compliance with each financial
covenant, if any, during the statement period, (B) stating that the signers of
the certificate have reviewed this Agreement and the operations and condition
(financial or other) of the Borrower and each Guarantors' and each Subsidiary of
Borrower and each Guarantors during the relevant period and (C) stating that no
Event of Default occurred during the period, or if an Event of Default did
occur, describing its nature, the date(s) of its occurrence or period of
existence and what action the Borrower and each Guarantors' and each Subsidiary
of Borrower and each Guarantors has taken with respect thereto. The Borrower and
each Guarantors' and each Subsidiary of Borrower and each Guarantors shall also
promptly provide the Bank with copies of all annual reports, proxy statements
and similar information distributed to shareholders, partners or members, and
copies of all filings with the Securities and Exchange Commission and the
Pension Benefit Guaranty Corporation, and shall provide, in form satisfactory to
the Bank, such additional information, reports or other information as the Bank
may from time to time reasonably request regarding the financial and business
affairs of the Borrower and each Guarantors' and each Subsidiary of Borrower and
each Guarantors. If the Borrower is an individual, the Borrower shall provide
annually a personal financial statement in form and detail acceptable to the
Bank and such other financial information as the Bank may from time to time
reasonably request.

f.

Accounting; Tax Returns and Payment of Claims. Borrower will maintain a system
of accounting and reserves in accordance with generally accepted accounting
principles, has filed and will file each tax return required of it and, except
as disclosed in an attached schedule, has paid and will pay when due each tax,
assessment, fee, charge, fine and penalty imposed by any taxing authority upon
Borrower or any of its assets, income or franchises, as well as all amounts owed
to mechanics, materialmen, landlords, suppliers and the like in the ordinary
course of business.

g.

Title to Assets; Insurance. Borrower has good and marketable title to each of
its assets free of security interests and mortgages and other liens except as
disclosed in its financial statements or on a schedule attached to this Note or
pursuant to the Bank's prior written consent. Borrower will maintain its
property in good repair and will maintain and on request provide the Bank with
evidence of insurance coverage satisfactory to the Bank including without
limitation fire and hazard, liability, worker's compensation and business
interruption insurance and flood hazard insurance as required.

h.

Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (each an
"Action") which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction. Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.

i.

Notice of Change of Address and of Default. Borrower will immediately notify the
Bank in writing (i) of any change in its address or of the location of any
collateral securing this Note, (ii) of the occurrence of any Event of Default
defined below, (iii) of any material change in Borrower's ownership or
management and (iv) of any material adverse change in Borrower's ability to
repay this Note.

j.

No Transfer of Assets. Until this Note is paid in full, Borrower shall not
without the prior written consent of the Bank (i) sell or otherwise dispose of
substantially all of its assets, (ii) acquire substantially all of the assets of
another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.




Events of Default; Acceleration. The following constitute an event of default
("Event of Default"): (i) failure by Borrower to make any payment when due
(whether at the stated maturity, by acceleration or otherwise) of the amounts
due under this Note, or any part thereof, or there occurs any event or condition
which after notice, lapse of time or both will permit such acceleration; (ii)
Borrower defaults in the performance of any covenant or other provision with
respect to this Note or any other agreement between Borrower and the Bank or any
of its affiliates or subsidiaries (collectively, "Affiliates"); (iii) Borrower
fails to pay when due (whether at the stated maturity, by acceleration or
otherwise) any indebtedness for money owing to the Bank (other than under this
Note), any third party or any Affiliate, the occurrence of any event which could
result in acceleration of payment of any such indebtedness or the failure to
perform any agreement with any third party; (iv) the reorganization, merger,
consolidation or dissolution of Borrower (or the making of any agreement
therefor); the sate, assignment, transferor delivery of all or substantially all
of the assets of Borrower to a third party; or the cessation by Borrower as a
going business concern; (v) the death or judicial declaration of incompetency of
Borrower, if an individual; (vi) failure to pay, withhold or collect any tax as
required by law; the service or filing against Borrower or any of its assets of
any lien (other than a lien permitted in writing by the Bank), judgment,
garnishment, order or award, other than a judgment, order or award for which
Borrower is fully insured, if ten (10) days thereafter such judgment, order or
award is not satisfied, vacated, bonded or stayed pending appeal; (vii) if
Borrower becomes insolvent (however such insolvency is evidenced) or is
generally not paying its debts as such debts become due; (viii) the making of
any general assignment by Borrower for the benefit of creditors; the appointment
of a receiver or similar trustee for Borrower or its assets; or the making any,
or sending notice of any intended, buyout or sale; (ix) Borrower commences, or
has commenced against it, any proceeding or request for relief under any
bankruptcy, insolvency or similar laws now or hereafter in effect in the United
States of America or any state or territory thereof or any foreign jurisdiction
or any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against or winding up of affairs of Borrower; (x) any
representation or warranty made in this Note, any related document, any
agreement between Borrower and the Bank or any Affiliate or in any financial
statement of Borrower proves to have been ' misleading in any material respect
when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any materially
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (xi) any pension plan of Borrower fails
to comply with applicable law or has vested unfunded liabilities that, in the
opinion of the Bank, might have a material adverse effect on Borrower's ability
to repay its debts; (xii) the occurrence of any event described in sub-paragraph
(i) through and including (xi) hereof with respect to any endorser, guarantor or
any other party liable for, or whose assets or any interest therein secures,
payment of any of the amounts due under this Note ("Guarantor"); (xiii) there
occurs any change in the management or ownership of Borrower or any Guarantor
which is, in the opinion of the Bank, materially adverse to its interest and
which remains uncorrected for thirty days after the Bank notifies Borrower of
its opinion; (xiv) Borrower fails to supply new or additional collateral within
ten days of request by the Bank; or (xv) the Bank in good faith deems itself
insecure with respect to payment or performance of under this Note. All amounts
hereunder shall become immediately due and payable upon the occurrence of (ix)
above, or at the Bank's option, upon the occurrence of any other Event of
Default.




Right of Setoff. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliate in any
capacity to Borrower or any Guarantor or endorser of this Note. Such setoff
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elect to do so.




Miscellaneous. This Note, together with any related loan and security agreements
and guaranties, contains the entire agreement between the Bank and Borrower with
respect to the Note, and supersedes every course of dealing, other conduct, oral
agreement and representation previously made by the Bank. All rights and
remedies of the Bank under applicable law and this Note or amendment of any
provision of this Note are cumulative and not exclusive. No single, partial or
delayed exercise by the Bank of any right or remedy shall preclude the
subsequent exercise by the Bank at any time of any right or remedy of the Bank
without notice. No waiver or amendment of any provision of this Note shall be
effective unless made specifically in writing by the Bank. No course of dealing
or other conduct, no oral agreement or representation made by the Bank, and no
usage of trade, shall operate as a waiver of any right or remedy of the Bank. No
waiver of any right or remedy of the Bank shall be effective unless made
specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank's course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.




Notices.

Any demand or notice hereunder or under any applicable law pertaining hereto
shall be in writing and duly given if delivered to Borrower (at its address on
the Bank's records) or to the Bank (at the address on page one and separately to
the Bank officer responsible for Borrower's relationship with the Bank). Such
notice or demand shall be deemed sufficiently given for all purposes when
delivered (i) by personal delivery and shall be deemed effective when delivered,
or (ii) by mail or courier and shall be deemed effective three (3) business days
after deposit in an official depository maintained by the United States Post
Office for the collection of mail or one (1) business day after delivery to a
nationally recognized overnight courier service (e.g., Federal Express). Notice
by e-mail is not valid notice under this or any other agreement between Borrower
and the Bank.




Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations which become due
under this Note and the term "Borrower" shall include each as well as all of
them.




Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the Commonwealth of Pennsylvania. Except
as otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the Commonwealth of Pennsylvania excluding its
conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COMMONWEALTH OF PENNSYLVANIA
IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS
THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER'S
ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING
CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING
ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. Borrower acknowledges
and agrees that the venue provided above is the most convenient forum for both
the Bank and Borrower. Borrower waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Note.




Waiver of Jury Trial. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY HAVE 1N
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR
THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.




Power to Confess Judgment. BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT OF
RECORD, AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER, TO APPEAR FOR
BORROWER AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES OF
JUDGMENTS, AGAINST BORROWER IN FAVOR OF THE BANK OR ANY HOLDER HEREOF FOR THE
ENTIRE PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED INTEREST AND ALL OTHER
AMOUNTS DUE HEREUNDER, TOGETHER WITH COSTS OF SUIT AND AN ATTORNEY'S COMMISSION
OF THE GREATER OF TEN PERCENT (10%) OF SUCH PRINCIPAL AND INTEREST OR $1,000
ADDED AS A REASONABLE ATTORNEY'S FEE, AND FOR DOING SO THIS NOTE OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. BORROWER HEREBY FOREVER
WAIVES AND RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND
ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE
NOW IN FORCE OR HEREAFTER ENACTED. INTEREST ON ANY SUCH JUDGMENT SHALL ACCRUE AT
THE DEFAULT RATE.  NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS
JUDGMENT, OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER,
WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID,
VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE
EXERCISED FROM TIME TO TIME AS OFTEN AS THE BANK SHALL ELECT UNTIL SUCH TIME AS
THE BANK SHALL HAVE RECEIVED PAYMENT IN FULL OF THE DEBT, INTEREST AND COSTS.




___

Replacement Note. This Note is given in replacement of and in substitution for,
but not in payment of, a note dated __________________, 19____/ 20____ in the
original principal amount of $_____issued by Borrower (or ) to the Bank (or its
predecessor in interest), as the same may have been amended from time to time.




Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby authorizes .the Bank to debit
Borrower's deposit account #_________ with the Bank automatically for any amount
which becomes due under this Note.




Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Confession of Judgment, Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.




TIN # 24-0854342




BLUE RIDGE REAL ESTATE COMPANY

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President & Treasurer




Witness: /s/ Christine A. Liebold, Secretary







ACKNOWLEDGMENT




COMMONWEALTH OF PENNSYLVANIA   )

COUNTY OF CARBON                                ) SS.




On the 21st day of May, in the year 2003, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Eldon D. Dietterick ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument




/s/ Eric D. Hanna

Notary Public




Notarial Seal

Eric D Hanna, Notary Public

Tobyhanna Twp., Monroe County

My Commission Expires Jan 31, 2005

Pennsylvania Association of Notaries




FOR BANK USE ONLY

Authorization Confirmed:

Disbursement of Funds:

-

Credit A/C #_____________   Off Ck #________________   Payoff Obligation #
__________________

                  $_____________              $________________
                               $ __________________










Manufacturers and Traders Trust Company

15 South Franklin Street, Wilkes-Barre, PA 18711

Commercial Banking Division




MODIFICATION AGREEMENT




THIS MODIFICATION AGREEMENT (this "Agreement") is made this 21st day of July,
2003, by and between Blue Ridge Real Estate Company ("Borrower") and
Manufacturers and Traders Trust Company ("Bank").




WITNESSETH:




WHEREAS, the Borrower is indebted to the Bank on a certain loan (the "Loan") as
evidenced by a certain term note dated May 21, 2003, in the original principal
amount of One Million Nine Hundred Thousand Dollars ($1,900,000.00) (the
"Note"), executed and delivered by the Borrower to the Bank, pursuant to a
certain credit agreement dated May 21, 2003 (the "Credit Agreement"); and




WHEREAS, the Note is guaranteed by BBC Holdings, Inc., BRRE Holdings, Inc., Big
Boulder Corporation, Northeast Land Co., Lake Mountain Company, and Jack Frost
Mountain Company (collectively the "Guarantors") pursuant to Continuing Guaranty
Agreements dated each dated May 21, 2003, executed and delivered by the
Guarantors to the Bank (the "Guaranty Agreements"); and




WHEREAS, the Note, the Guaranty Agreements, the Credit Agreement, and other
agreements, instruments, certificates and documents executed and delivered in
connection with the Loan, are collectively the "Loan Documents"); and




WHEREAS, the Borrower and Guarantors have requested and the Bank has consented
to amend the terms of the Loan Documents.




NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:




1.

The Loan Documents are amended by extending the Maturity Date (as defined in the
Note) from July 21, 2003 to October 31, 2003. In consideration of this
extension, the Borrower agrees to pay to the Bank an extension fee of $1,000.
Interest shall continue to be due and payable on the 215" day of each month,
with all principal, accrued interest and other costs due and owing under the
Note be payable in full on October 31, 2003.




2.

Any and all references to any Loan Document shall be deemed to refer to the Loan
Documents as amended by this Agreement. This Agreement is deemed incorporated
into the Loan Documents. Any initially capitalized terms used in this Agreement
without definition shall have the meanings assigned to those terms in the Loan
Documents. To the extent that any term or provision of this Agreement is or may
be inconsistent with any term or provision in the Loan Documents, the terms and
provisions of this Agreement shall control.




3.

The Borrower and each of the Guarantors hereby jointly and severally certify
that: (a) all of its respective representations and warranties in the Loan
Documents are: (i) true and correct as of the date of this Agreement, (ii)
ratified and confirmed without condition as if made anew, and (iii) incorporated
into this Agreement by reference; (b) no Event of Default or event which, with
the passage of time or the giving of notice or both, would constitute an Event
of Default, exists under the Loan Documents which will not be cured by the
execution and effectiveness of this Agreement, (c) no consent, approval, order
or authorization of, or registration or filing with, any third party is required
in connection with the execution, delivery and carrying out of this Agreement;
and (d) this Agreement has been duly authorized, executed and delivered so that
it constitutes the legal, valid and binding obligation of the Borrower and each
of the Guarantors, enforceable in accordance with its terms.




4.

The Borrower and each of the Guarantors hereby confirm that the Loan Documents,
as modified by this Agreement, shall continue in full force and effect, and
shall cover and secure all of the Borrower's and each of the Guarantors'
Obligations to the Bank.




5.

This Agreement will be binding upon and inure to the benefit of the Borrower and
the Bank and their respective heirs, executors, administrators, successors and
assigns.




6.

Except as amended hereby, the terms and provisions of the Loan Documents shall
remain in full force and effect. Except as expressly provided herein, this
Agreement shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank's
rights and remedies (all of which are hereby reserved).




7.

The Borrower and each of the Guarantors hereby ratify and confirm the confession
of judgment and waiver of jury trial provisions contained in the Loan Documents.




WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.




MANUFACTURERS AND TRADERS TRUST COMPANY

By: /s/Sandra Chickeletti

Sandra Chickeletti, Vice President







TIN # 24-0854342

TIN # 51-0294425

BLUE RIDGE REAL ESTATE COMPANY

BBC HOLDINGS, INC.




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, President

& Treasurer

& Treasurer







TIN # 51-0294426

TIN # 24-0822326

BRRE HOLDINGS, INC.

BIG BOULDER CORPORATION




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick;

Eldon D. Dietterick, Executive Vice

President & Treasurer

President & Treasurer







TIN #23-1682251

TIN # 23-2243205

NORTHEAST LAND CO.

LAKE MOUNTAIN COMPANY




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, Executive Vice President

& Treasurer

& Treasurer







TIN # 23-1670482

JACK FROST MOUNTAIN COMPANY

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

& Treasurer



















M&T Bank







SECOND MODIFICATION AGREEMENT




THIS SECOND MODIFICATION AGREEMENT (this "Agreement") is made this 23rd day of
October, 2003, by and among Blue Ridge Real Estate Company ("Borrower"), BBC
Holdings, Inc., BRRE Holdings, Inc., Big Boulder Corporation, Northeast Land
Co., Lake Mountain Company and Jack Frost Mountain Company (collectively the
"Guarantors") and Manufacturers and Traders Trust Company ("Bank").




WITNESSETH:




WHEREAS, the Borrower is indebted to the Bank on a certain loan (the "Loan") as
evidenced by a certain term note dated May 21, 2003, in the original principal
amount of One Million Nine Hundred Thousand Dollars ($1,900,000.00) (the
"Note"), executed and delivered by the Borrower to the Bank, pursuant to a
certain credit agreement dated May 21, 2003, as amended and extended (the
"Credit Agreement"); and




WHEREAS, the Note is guaranteed by the Guarantors pursuant to the Continuing
Guaranty Agreements dated each dated May 21, 2003, executed and delivered by the
Guarantors to the Bank (the "Guaranty Agreements"); and




WHEREAS, the Note, the Guaranty Agreements, the Credit Agreement, and other
agreements, instruments, certificates and documents executed and delivered in
connection with the Loan, are collectively the "Loan Documents"); and




WHEREAS, the Borrower and Guarantors previously requested and the Bank agreed to
extend the Maturity Date (as defined in the Note), which extension was evidenced
by a modification agreement dated July 21, 2003 ("First Modification"); and




WHEREAS, the Borrower and Guarantors have again requested and the Bank has again
consented to amendment terms of the loan documents.




NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:




1.

The Loan Documents are amended by extending the Maturity Date (as defined in the
Note) from October 3 I, 2003 to January 31, 2004. All further references to the
Maturity Date in the Note and/or any of the other Loan Documents shall mean
January 31, 2004.




2.

In consideration of this extension, the Borrower agrees to pay to the Bank an
extension fee of $1,000.




3.

Interest shall continue to be due and payable on the 21" day of each month, with
all principal, accrued interest and other costs due and owing under the Note
payable in full on January 31, 2004.




4.

Any and all references to any Loan Document shall be deemed to refer to the Loan
Documents as amended by this Agreement. This Agreement is deemed incorporated
into the Loan Documents. Any initially capitalized terms used in this Agreement
without definition shall have the meanings assigned to those terms in the Loan
Documents. To the extent that any term or provision of this Agreement is or may
be inconsistent with any term or provision in the Loan Documents, the terms and
provisions of this Agreement shall control.




5.

The Borrower and each of the Guarantors hereby jointly and severally certify
that: (a) all of its respective representations and warranties in the Loan
Documents are: (i) true and correct as of the date of this Agreement, (ii)
ratified and confirmed without condition as if made anew, and (iii) incorporated
into this Agreement by reference; (b) no Event of Default or event which, with
the passage of time or the giving of notice or both, would constitute an Event
of Default, exists under the Loan Documents which will not be cured by the
execution and effectiveness of this Agreement, (c) no consent, approval, order
or authorization of, or registration or filing with, any third party is required
in connection with the execution, delivery and carrying out of this Agreement;
and (d) this Agreement has been duly authorized, executed and delivered so that
it constitutes the legal, valid and binding obligation of the Borrower and each
of the Guarantors, enforceable in accordance with its terms.




6.

The Borrower and each of the Guarantors hereby confirm that the Loan Documents,
as modified by this Agreement, shall continue in full force and effect, and
shall cover and secure all of the Borrower's and each of the Guarantors'
Obligations to the Bank.




7.

This Agreement will be binding upon and inure to the benefit of the Borrower and
the Bank and their respective heirs, executors, administrators, successors and
assigns.




8.

Except as amended hereby, the terms and provisions of the Loan Documents shall
remain in full force and effect. Except as expressly provided herein, this
Agreement shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank's
rights and remedies (all of which are hereby reserved).




9.

The Borrower and each of the Guarantors hereby ratify and confirm the confession
of judgment and waiver of jury trial provisions contained in the Loan Documents.







WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.







TIN # 24-0854342

TIN # 51-0294425

BLUE RIDGE REAL ESTATE COMPANY

BBC HOLDINGS, INC.




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, President

& Treasurer

& Treasurer







TIN # 51-0294426

TIN # 24-0822326

BRRE HOLDINGS, INC.

BIG BOULDER CORPORATION




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

President & Treasurer

& Treasurer







TIN #23-1682251

TIN # 23-2243205

NORTHEAST LAND CO.

LAKE MOUNTAIN COMPANY




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, Executive Vice President

& Treasurer

& Treasurer







TIN # 23-1670482

JACK FROST MOUNTAIN COMPANY

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

& Treasurer




ACCEPTED AND AGREED TO BY

MANUFACTURERS AND TRADERS TRUST COMPANY

By: /s/Sandra Chickeletti

Sandra Chickeletti, Vice President



















M&T Bank

Manufacturers and Traders Trust Company, 15 South Franklin Street, Wilkes-Barre,
PA 18711 Commercial Banking Division




THIRD MODIFICATION AGREEMENT




This Third Modification Agreement (this "Agreement") is made this 20th day of
January, 2004, by and among Blue Ridge Real Estate Company ("Borrower"), BBC
Holdings, Inc., BRRE Holdings, Inc., Big Boulder Corporation, Northeast Land
Co., Lake Mountain Company and Jack Frost Mountain Company (collectively the
"Guarantors") and Manufacturers and Traders Trust Company ("Bank").




WITNESSETH:




WHEREAS, the Borrower is indebted to the Bank on a certain loan (the "Loan") as
evidenced by a certain term note dated May 21, 2003, in the original principal
amount of One Million Nine Hundred Thousand Dollars ($1,900,000.00) (the
"Note"), executed and delivered by the Borrower to the Bank, pursuant to a
certain credit agreement dated May 21, 2003, as amended and extended from time
to time (the "Credit Agreement"); and




WHEREAS, the Note is guaranteed by the Guarantors pursuant to the Continuing
Guaranty Agreements dated each dated May 21, 2003, executed and delivered by the
Guarantors to the Bank (the "Guaranty Agreements"); and




WHEREAS, the Borrower and Guarantors previously requested and the Bank agreed to
extend the Maturity Date (as defined in the Note), which extension was evidenced
by modification agreements dated July 21, 2003 and October 23, 2003 (the "Prior
Modifications"); and




WHEREAS, the Note, the Guaranty Agreements, the Credit Agreement, the Prior
Modifications and other agreements, instruments, certificates and documents
executed and delivered in connection with the Loan, are collectively the "Loan
Documents"; and




WHEREAS, the Borrower and Guarantors have again requested and the Bank has again
consented to amendment terms of the loan documents.




NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:




1.

The Loan Documents are amended by extending the Maturity Date (as defined in the
Note) from January 31, 2004 to April 30, 2004. All further references to the
Maturity Date in the Note and/or any of the other Loan Documents shall mean
April 30, 2004.




2.

In consideration of this extension, the Borrower agrees to pay to the Bank an
extension fee of $3,000.00, together with the legal fees incurred in the
documentation of this Agreement.




3.

Interest shall continue to be due and payable on the 21st day of each month,
with all principal, accrued, interest and other costs due and owing under the
Note payable in full on April 30, 2004.




4.

Any and all references to any Loan Document shall be deemed to refer to the Loan
Documents as amended by this Agreement. This Agreement is deemed incorporated
into the Loan Documents. Any initially capitalized terms used in this Agreement
without definition shall have the meanings assigned to those terms in the Loan
Documents. To the extent that any term or provision, of this Agreement is or may
be inconsistent with any term or provision in the Loan Documents, the terms and
provisions of this Agreement shall control.




5.

The Borrower and each of the Guarantors hereby jointly and severally certify
that: (a) all of its respective representations and warranties in the Loan
Documents are: (i) true and correct as of the date of this Agreement, (ii)
ratified and con ,finned without condition as if made anew, and (iii)
incorporated into this Agreement by reference; (b) no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under the Loan Documents which will 'not
be cured by the execution and effectiveness of this Agreement, (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Agreement; and (d) this Agreement has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower and each of the Guarantors, enforceable in accordance with its terms.




6.

The Borrower and each of the Guarantors hereby confirm that the Loan Documents,
as modified by this Agreement, shall continue in full force and effect, and
shall cover and secure all of the Borrower's and each of the Guarantors'
Obligations to the Bank.




7.

This Agreement will be binding upon and inure to the benefit of the Borrower,
Guarantors and the Bank and their respective heirs, executors, administrators,
successors and assigns.




8.

Except as amended hereby, the terms and provisions of the Loan Documents shall
remain in full force and effect. Except as expressly provided herein, this
Agreement shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank's
rights and remedies (all of which are hereby reserved).




9.

The Borrower and each of the Guarantors hereby ratify and confirm the confession
of judgment and waiver of jury trial provisions contained in the Loan Documents.




WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.




TIN # 24-0854342

TIN # 51-0294425

BLUE RIDGE REAL ESTATE COMPANY

BBC HOLDINGS, INC.




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, President

& Treasurer

& Treasurer







TIN # 51-0294426

TIN # 24-0822326

BRRE HOLDINGS, INC.

BIG BOULDER CORPORATION




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

President & Treasurer

& Treasurer







TIN #23-1682251

TIN # 23-2243205

NORTHEAST LAND CO.

LAKE MOUNTAIN COMPANY




By: /s/ Eldon D. Dietterick

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

Eldon D. Dietterick, Executive Vice President

& Treasurer

& Treasurer







TIN # 23-1670482

JACK FROST MOUNTAIN COMPANY

By: /s/ Eldon D. Dietterick

Eldon D. Dietterick, Executive Vice President

& Treasurer




ACCEPTED AND AGREED TO BY

MANUFACTURERS AND TRADERS TRUST COMPANY

By: /s/Sandra Chickeletti

Sandra Chickeletti, Vice President


